UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or persons filing (collectively, the “Filers”): Rogers Communications Inc., Rogers Cable Communications Inc. and Rogers Wireless Partnership B. This is S an original filing for the Filers £ an amended filing for the Filers C. Identify the filing in conjunction with which this Form is being filed: Name of registrants: Rogers Communications Inc., Rogers Cable Communications Inc. and Rogers Wireless Partnership Form type: Form F-9 File Number (if known): 333-154916 Filed by: Rogers Communications Inc., Rogers Cable Communications Inc. and Rogers Wireless Partnership Date Filed (if filed concurrently, so indicate): October 31, 2008 (concurrently with Form
